Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2020 has been entered.
 
Response to Amendment
	This Non-Final Office action is in response to the Request for Continued Examination Filed on 06/09/2020. The amendments to the claims are acknowledged and have been entered. 
	Claims 1-2, 4-15, 17-18, 21, 23-30, 32-35, 37-39 are amended.
Claims 16, 19-20, 31, 36, 40-41 are canceled.
New Claims 50-66 are added.
Support for the new claims can be found in at least ¶[0024]-[0025], [0032], [0036]- [0037], and [0045]-[0046] of the as-filed specification.
Claim objections to Claims 41 and 42 are respectfully withdrawn in light of the amendments. 


Response to Arguments
	Argument 1, Applicant argues on pages. 19-34 Remarks filed 06/09/2020 that Seok, Beyda, Osga, and Mayerle fail to teach, “a single focus point moveably defined apart from the avatar”. 
	Response to Argument 1, In light of the new Amendments, there is a ground of
rejection based on prior art (U.S. Patent Application NO. 20150031421 “Jo” in light of U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)”), and
applicant’s Arguments regarding the combination Seok, Beyda, Osga, and Mayerle are not relevant to the updated rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 15, 21, 26, 28, 34-35, 39, 51-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication).
Claim 1:
Jo teaches a method for selecting a target object on a user interface, the method comprising:
  providing for display, at a computing device (i.e. para. [0032], player terminal 100a), a target finder area (i.e. para. [0066], basic identification range indication 510 is displayed in a rectangular shape at the central portion of the virtual online shooting game space) of an avatar within the user interface (i.e. para. [0003], The shooting games include a third-person shooter (TPS), in which a character manipulated by a player is displayed on a screen and where the player can manipulate his/her own character while viewing the backside of the character),  the target finder area (i.e. para. [0066], basic identification range) being determined based on a user profile (i.e. para. [0042], respective players may be provided with the respective ranks and different basic identification ranges may be provided for the respective ranks) and a single focus point (i.e. para. [0066], a cross hair-shaped aiming point 530) movably defined apart from the avatar (i.e. para. [0014], “allowing the aiming point to track the automatic tracking object includes allowing the aiming point to automatically move toward the automatic tracking object according to the movement of the automatic tracking object”, wherein the aiming point movement is defined by the movement of the tracked object and not by the movement of the player character);	 retrieving (i.e. para. [0043], determining unit 340 may determine an attack priority on each of the plurality of enemy characters… the attack priority may be determined based on a level of damage capable of being caused by the player to the associated enemy character, a level of risk of the enemy character to the player, or other predetermined criteria), for each object of the plurality of objects (i.e. para. [0043], a plurality of enemy characters), object data related to the object (i.e. para. [0043], a level of damage capable of being caused by the player to the associated enemy character, a level of risk of the enemy character to the player, or other predetermined criteria)
and automatically selecting the target object  from the plurality of objects (i.e. para. [0043], the tracking object determining unit 340 may determine at least one tracking object to be automatically tracked) based on(i.e. para. [0043], various criteria on how the attack priority for each of the enemy characters can be determined. Based on the determined priority, the tracking object determining unit 340 may determine at least one tracking object).  
While Jo does teach automatically selecting the target object based on object data related to the target object, Jo does not explicitly teach
calculating, for each object of a plurality of objects determined located within the target finder area, a focus distance based on a distance between the single focus point and the object;
automatically selecting the target object from the plurality of objects based on the focus distance of the target object and the object data related to the target object.
However, Tang (230) teaches,
 calculating (i.e. para. [0031], a distance between each virtual target and the controlled virtual character in the scenario is calculated), for each object of a (i.e. para. [0081], a hero 908 is a first-level virtual target that is hostile to the hero 902, a monster 910 is a second-level virtual target that is hostile to the hero 902, and a building 912 is a third-level virtual target that is hostile to the hero 902), a focus distance based on a distance (i.e. para. [0031], a distance between each virtual target and the controlled virtual character in the scenario is calculated according to the location data of the virtual target and the controlled virtual character) between the single focus point (i.e. para. [0031], the controlled virtual character) and the object (i.e. para. [0031], “the virtual target”, wherein the virtual target may be hero 908, monster 910, or building 912);	 retrieving (i.e. para. [0033], Step S306: Obtaining preset priority data, and selecting a virtual target within the interaction distance range according to the priority data), for each object of the plurality of objects (i.e. para. [0031], “the virtual target”, wherein the virtual target may be hero 908, monster 910, or building 912), object data related to the object (i.e. para. [0034], the preset priority data refers to priority condition data for selecting from various types of virtual targets, and a condition of selecting a virtual target of a higher priority may be preset according to actual requirements);	 Tang (230) further teaches to
 automatically selecting the target object from the plurality of objects (i.e. para. [0082], the hero 902 selects the hero 908 having a highest level as a virtual target) based on the focus distance of the target object (i.e. para. [0031], the virtual target falls within an interaction distance range) and the object data related to the target (i.e. para. [0083], When there are multiple virtual targets having the highest level within an interaction range of the hero 902, a virtual target in the virtual targets having the highest level that is closest to the hero 902, or a virtual target in the virtual targets having the highest level that has a smallest attribute value is selected for interaction according to the priority data).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add automatically selecting the target object from the plurality of objects based on the focus distance of the target object and the object data related to the target object, to Jo’s target selection GUI with group virtual target selection based on preset priority data as taught by Tang (230). One would have been motivated to combine Tang (230) with Jo, and would have had a reasonable expectation of success as the combination improves a user’s selection ability, as compared with selecting a virtual target closest to a controlled virtual character by default for interaction in the conventional method, a more appropriate virtual target for interaction within the interaction distance range according to the preset priority data, thereby reducing resource waste (Tang (230), para. [0009]).

Claim 2:
Jo and Tang (230) teach the method of claim 1. 
Jo further teaches
further comprising providing for display, at the computing device (i.e. para. [0033], the display of each of the player terminals 100a to 100n may be implemented with a touch screen, and the virtual pad may include a variety of graphical user interfaces), each object of the plurality of objects on the user interface (i.e. para. [0043], a plurality of enemy characters exists in the basic identification range) based on a cross reference between the related object data (i.e. para. [0011], determining the one of the detected one or more enemy characters as the automatic tracking object includes determining an attack priority on each of the detected one or more enemy characters) and the user profile (i.e. para. [0067], it is noted that, “a widest basic identification range, i.e., the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level”, wherein a junior player is more able to easily target more enemies than a senior player). 

Claim 5:
Jo and Tang (230) teach the method of claim 1.
Jo further teaches wherein the selected target object (i.e. para. [0045], the tracking object) is designated as a target of an action performed by the avatar (i.e. para. [0046], determine a damage to be inflicted on the tracking object character, based on an attack range and firepower of a weapon of the player).  

Claim 6:
Jo and Tang (230) teach the method of claim 1.
Tang (230) further teaches 
wherein the target object is selected (i.e. para. [0034], selecting a virtual target of a higher priority) based further on a cross reference between the related object data (i.e. para. [0034], a priority condition of selecting a virtual target as a distance priority, a target attribute value priority, or the like) and the user profile (i.e. para. [0034], A setup interface may be provided, so that a user sets a condition of selecting a virtual target, for example, setting, in a game scenario by using the provided setup interface, a priority condition of selecting a virtual target as a distance priority, a target attribute value priority, or the like).  

Claim 15:
Jo and Tang (230) teach the method of claim 1.
Jo further teaches 
wherein the target finder area (i.e. para. [0067], identification range) is defined by a maximum target range (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the maximum target range, is equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV) and a user-defined field of view (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level).  

Claim 21:
Jo teaches a non-transitory processor-readable medium having one or more instructions operational on a computing device (i.e. para. [0032], player terminal 100a), which when executed by at least one processor cause the at least one processor to: 
(i.e. para. [0067], players participating in the online shooting game may be provided with different ranks, respectively, and basic identification ranges with different areas may be provided for the respective ranks), that comprises one or more user characteristics (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level);	 determine a target finder area (i.e. para. [0067] identification range), to display in front of an avatar on a user interface (i.e. para. [0003], The shooting games include a third-person shooter (TPS), in which a character manipulated by a player is displayed on a screen and where the player can manipulate his/her own character while viewing the backside of the character), the target finder area being determined based on a single focus point (i.e. para. [0066], a cross hair-shaped aiming point 530 is displayed on an enemy character 520 within the rectangular basic identification range indication 510) that is movably defined apart from the avatar via the user interface (i.e. para. [0014], “allowing the aiming point to track the automatic tracking object includes allowing the aiming point to automatically move toward the automatic tracking object according to the movement of the automatic tracking object”, wherein the aiming point movement is defined by the movement of the tracked object and not by the movement of the player character), wherein a size of the target finder area is based at least on the one or more user characteristics (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level);	 provide for display the target finder area within the user interface (i.e. para. [0066], basic identification range indication 510 is displayed in a rectangular shape at the central portion of the virtual online shooting game space);
determine that a plurality of objects (i.e. para. [0011], determining the one of the detected one or more enemy characters as the automatic tracking object) is located within the target finder area (i.e. para. [0043], a plurality of enemy characters exists in the basic identification range);	
Retrieve (i.e. para. [0043], determining unit 340 may determine an attack priority on each of the plurality of enemy characters… the attack priority may be determined based on a level of damage capable of being caused by the player to the associated enemy character, a level of risk of the enemy character to the player, or other predetermined criteria), for each object of the plurality of objects i.e. para. [0043], a plurality of enemy characters), object data related to the object (i.e. para. [0043], a level of damage capable of being caused by the player to the associated enemy character, a level of risk of the enemy character to the player, or other predetermined criteria);	 and automatically select (i.e. para. [0043], the tracking object determining unit 340 may determine at least one tracking object to be automatically tracked), (i.e. para. [0043], various criteria on how the attack priority for each of the enemy characters can be determined. Based on the determined priority, the tracking object determining unit 340 may determine at least one tracking object).  
While Jo does teach to automatically select an object from the plurality of objects based on the object data related to the objects, Jo does not explicitly teach to 
determine that a first object of the plurality of objects is nearest to the single focus point; and 
automatically select, instead of the first object determined nearest to the single focus point, a second object.
However, Tang (230) teaches to
determine that a first object of the plurality of objects is nearest to the single focus point (i.e. para. [0036], if there are more than two closest virtual targets… or a virtual target with a smallest attribute value is selected from the more than two virtual targets); and 
 automatically select (i.e. para. [0082], the hero 902 selects the hero 908 having a highest level as a virtual target), instead of the first object determined nearest to the single focus point (i.e. para. [0043], the foregoing method for controlling interaction with a virtual target can select, as compared with selecting a virtual target closest to a controlled virtual character by default for interaction in the conventional method, a more appropriate virtual target… according to the preset priority data), a second object the plurality of objects based on the object data related to the target object (i.e. para. [0083], When there are multiple virtual targets having the highest level within an interaction range of the hero 902, a virtual target in the virtual targets having the highest level that is closest to the hero 902, or a virtual target in the virtual targets having the highest level that has a smallest attribute value is selected for interaction according to the priority data)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add automatically select, instead of the first object determined nearest to the single focus point, a second object, to Jo’s target selection GUI with group virtual target selection based on preset priority data, rather than selecting a closest target, as taught by Tang (230). One would have been motivated to combine Tang (230) with Jo, and would have had a reasonable expectation of success as the combination provides that, user operations can be reduced while achieving desired interaction outcomes, user experience can thus be enhanced (Tang (230), para. [0084]).

Claim 26:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Tang (230) further teaches 
wherein the second object is selected instead of the first object (i.e. para. [0043], the foregoing method for controlling interaction with a virtual target can select, as compared with selecting a virtual target closest to a controlled virtual character by default for interaction in the conventional method, a more appropriate virtual target… according to the preset priority data) based further on a cross reference of (i.e. para. [0083], When there are multiple virtual targets having the highest level within an interaction range of the hero 902, a virtual target in the virtual targets having the highest level that is closest to the hero 902, or a virtual target in the virtual targets having the highest level that has a smallest attribute value is selected for interaction according to the priority data)

Claim 28:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 26. 
	Tang (230) further teaches,
wherein for each object of the plurality of objects (i.e. para. [0034], various types of virtual targets), the related object data (i.e. para. [0034], the preset priority data refers to priority condition data for selecting from various types of virtual targets) includes at least one of a health status, a character class type, a character rank (i.e. para. [0049], multiple virtual targets having the highest level may be selected in step S402, and here, a virtual target is selected), a percentage discount, a price, or a match with the user profile (i.e. para. [0034], a condition of selecting a virtual target of a higher priority may be preset according to actual requirements. A setup interface may be provided, so that a user sets a condition of selecting a virtual target).  

Claim 34:

Tang (230) further teaches
 wherein the instructions further cause the at least one processor to:
 define, for each object of the plurality of objects (i.e. para. [0034], various types of virtual targets), a prominence score based on the related object data (i.e. para. [0083], each virtual target in the game scenario have corresponding attribute values);	 and calculate, for each object of the plurality of objects, a focus score (i.e. para. [0033], Obtaining preset priority data, and selecting a virtual target within the interaction distance range according to the priority data) based on the focus distance (i.e. para. [0034], a priority condition of selecting a virtual target as a distance priority) and the prominence score (i.e. para. [0034], preferentially selecting a virtual target with a smaller attribute value)
wherein the second object is selected based on the focus scores calculated for the plurality of objects (i.e. para. [0034], priority data refers to priority condition data for selecting from various types of virtual targets), the second object having a smallest focus score (i.e. para. [0036], if there are more than two closest virtual targets, … a virtual target with a smallest attribute value is selected from the more than two virtual targets).  

Claim 35:

Jo further teaches
wherein the target finder area (i.e. para. [0067], identification range) is defined by a maximum target range (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the maximum target range, is equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV) and a user-defined field of view (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level).  

Claim 39:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Tang (230) further teaches
wherein the instructions further cause the at least one processor to: 
provide for display the plurality of objects based on both the related object data(i.e. para. [0082-0083], it is noted in Fig. 9, that “there is only the hero 908 within an interaction distance range corresponding to the skill casting instruction”, wherein a display frame for “King Tiger” shows attribute values, such as a blood value and an experience value) and the user profile (i.e. para. [0083], FIG. 9, a display frame 914 may show attribute values of the hero 902, such as a blood value and an experience value).  

Claim 51:
Jo and Tang (230) teach the method of claim 1.
Jo further teaches
wherein the at least one of highlighting, flashing, or glowing effects is provided for display around and/or overlaying the selected target object (i.e. para. [0045], FIG. 6D, in order to indicate the correct aiming, the aiming point 630 may be displayed in a second color (e.g., red)).  

Claim 52:
Jo and Tang (230) teach the method of claim 1.
Jo further teaches
 wherein only the object data related to the plurality of objects determined located within the target finder area is retrieved (i.e. para. [0011], it is noted that, “determining the one of the detected one or more enemy characters as the automatic tracking object includes determining an attack priority on each of the detected one or more enemy characters”, wherein the detected enemy characters “are within the basic identification range”, para. [0020]).  

Claim 53:
Jo and Tang (230) teach the method of claim 52.

performing an action on the target object (i.e. para. [0054], the tracking object ) based on the selection thereof and in response to an input (i.e. para. [0054], there is a shooting by the player, damage to be inflicted on the tracking object may be determined and applied to the game) received at the computing device (i.e. para. [0032], each of the player terminals 100a to 100n may be implemented with a touch screen, and the virtual pad may include a variety of graphical user interfaces (e.g., a direction selection button, a weapon aim and fire button)).  

Claim 54:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Jo further teaches
wherein the single focus point (i.e. para. [0066], a cross hair-shaped aiming point 530 is displayed on an enemy character 520 within the rectangular basic identification range indication 510) is movably defined relative to the avatar (i.e. para. [0041], a player may use a touch input means on the display or other suitable input means to move the aiming point displayed on the display).  

Claim 55:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 54.
Jo further teaches 
(i.e. para. [0066], Fig. 5, basic identification range indication 510 having the rectangular shape) includes side boundaries that extend outwardly from the avatar (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the boundaries that extend outwardly from the avatar to the maximum target range, are equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV).  

Claim 56:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 55.
Jo further teaches
wherein the side boundaries present an angle that is determined based on the user profile (i.e. it is noted in para. [0067], Fig. 7, that “the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level”, wherein side boundaries, are equated to how the 2D range indication rectangles 710a-c are actually varying 3D trapezium pyramids that extends from the players FOV and are determined by if the player is a junior or senior level).  

Claim 57:

Jo further teaches
wherein the displayed target finder area includes a maximum target range relative to the avatar (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the boundaries that extend outwardly from the avatar to the maximum target range, are equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV).  

Claim 58:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 57.
Jo further teaches
wherein the single focus point (i.e. para. [0066], a cross hair-shaped aiming point 530) is movably defined within a targeting area (i.e. para. [0041], a player may use a touch input means on the display or other suitable input means to move the aiming point displayed on the display) defined by the maximum target range (i.e. para. [0067], Fig. 6, candidate effect range region 406).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 1 above, and further in view of U.S. Patent Application NO. 20170340959 “Tang”, hereinafter “Tang (959)”.
Claim 4:
Jo and Tang (230) teach the method of claim 1.
Jo and Tang (230) do not explicitly teach
further comprising: providing for display, for each object of the plurality of objects, the related object data to an overlay on the user interface.
However, Tang (959) teaches, 
further comprising: providing for display (i.e. para. [0071], FIG. 3, the GUI includes a character selection area 802, and a character container object is deployed in the character selection area 802), for each object of the plurality of objects (i.e. para. [0071], five character operation objects in the character selection area 802, for example, a character operation object b11, a character operation object b12, a character operation object b13, a character operation object b14, and a character operation object b15 shown in FIG. 3), the related object data to an overlay on the user interface (i.e. para. [0079], the terminal obtains the status attribute information of the second character object included in the GUI, … status attribute information includes, but is not limited to: a blood value, a hit point, or the skill attribute information of the second character object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add providing for display, for each object of the plurality of objects, the related object data, to Jo-Tang (230)’s target selection .

Claims 7-8, 14, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 1 above, and further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, see previously cited in PTO-892 mailed on 4/16/2020.
Claim 7:
Jo and Tang (230) teach the method of claim 1.
Jo and Tang (230) do not explicitly teach 
further comprising: determining, for each object of the plurality of objects, a prominence area based on the related object data, wherein the prominence area extends outward from the object to define an outer perimeter;
However, Satoh teaches,
determining, for each object of the plurality of objects (i.e. In general, multiple CPs are transmitted as the position information of the JPEG data; para. [0072]), a prominence area (i.e. In the beginning, at S333 in FIG. 20, a search area around the object CP (core point) is set. The search area is inside the circle centering on the object CP; para. [0182]) based on the related object data (i.e. para. [0070], these discrete points are core points (CPs). The CPs have various attributes. In the present configuration, attributes necessary for the road estimation processing are retrieved to generate intermediate data), wherein the prominence area extends outward from the object (i.e. Fig. 37, For example, the radius r is set at a summation of the value of the attribute PCIS and 150 meters; para. [0182]) to define an outer perimeter (i.e. para. [0243], In addition, the parallel road information (attribute PCI) being the shape-relevant attribute of a CP (core point) is used. Therefore, a pertinent link to the road represented by the core point can be appropriately extracted. The attribute PCI includes the attributes shown in FIG. 36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a prominence area based on the related object data, wherein the prominence area extends outward from the object to define an outer perimeter, to Jo-Tang (230)’s target selection GUI with shape relevant attributes for core points as taught by Satoh. One would have been motivated to combine Satoh and Jo-Tang (230), and would have had a reasonable expectation of success as the combination improves the accuracy of the estimation close to the boundary of the object parcel (Satoh, para. [0116]).
While Satoh teaches a prominence area with an outer perimeter based on related object data, Jo, Tang (230), and Satoh do not explicitly teach 

wherein the target object is selected based on the focus distances calculated for the plurality of objects, the target object having a lowest calculated focus distance of the calculated focus distances. 
However, Beyda teaches
wherein for each object of the plurality of objects (i.e. Col. 4, lines 2-3, Fig 3, hyperlinks 306, 310 and 316), the focus distance is calculated based on the distance (i.e. Col. 4, lines 5-6, determining the distance of hyperlink 310 to reference point 304 of cursor 302) between the single focus point (i.e. Col. 4, lines 5-6,, point 304 of cursor 302) and the outer perimeter of the prominence area of the object (i.e. Col. 4, lines 26-30, Fig. 3, any point on the edge of framing region 312 may be used as the reference point for determining the distance of hyperlink 310 to reference point 304 of cursor 302), and 
wherein the target object is selected (i.e. Col. 3, line 40, CPU 108 determines the closest hyperlink) based on the focus distances calculated for the plurality of objects (i.e. Col. 4, lines, 61-64, the CPU 108 uses the reference point of the cursor and the reference points of the hyperlinks to determine the distances between the cursor and the reference points of the hyperlinks in a step 410), the target object having a lowest calculated focus distance of the calculated focus distances (i.e. Col. 1, lines 59-61, the user positions the cursor such that it is relatively closer to one of the two or more relatively equidistant clickable hyperlinks). 


Claim 8:
Jo, Tang (230), Satoh, and Beyda teach the method of claim 7.
Tang (230) further teaches,
wherein for each object of the plurality of objects (i.e. para. [0034], various types of virtual targets), the related object data (i.e. para. [0034], the preset priority data refers to priority condition data for selecting from various types of virtual targets) includes at least one of a health status, a character class type, a character rank (i.e. para. [0049], multiple virtual targets having the highest level may be selected in step S402, and here, a virtual target is selected), a percentage discount, a price, or a match with the user profile (i.e. para. [0034], a condition of selecting a virtual target of a higher priority may be preset according to actual requirements. A setup interface may be provided, so that a user sets a condition of selecting a virtual target).  

Claim 14:
Jo, Tang (230), Satoh, and Beyda teach the method of claim 7.
Tang (230) further teaches
determining, for each object of the plurality of objects (i.e. para. [0034], various types of virtual targets), a prominence score based on the related object data (i.e. para. [0083], each virtual target in the game scenario have corresponding attribute values);	 and calculating, for each object of the plurality of objects, a focus score (i.e. para. [0033], Obtaining preset priority data, and selecting a virtual target within the interaction distance range according to the priority data ) based on the focus distance (i.e. para. [0034], a priority condition of selecting a virtual target as a distance priority) and the prominence score (i.e. para. [0034], preferentially selecting a virtual target with a smaller attribute value)
wherein the target object is selected based on the focus scores calculated for the plurality of objects (i.e. para. [0034], priority data refers to priority condition data for selecting from various types of virtual targets), the target object having a lowest focus score of the calibrated focus scores (i.e. para. [0036], if there are more than two closest virtual targets, … a virtual target with a smallest attribute value is selected from the more than two virtual targets).  

Claim 27:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Jo and Tang (230) do not explicitly teach wherein the instructions further cause the at least one processor to:
 define, for each object of the plurality of objects, a prominence area based on the related object data, wherein the prominence area extends outward from the object to define an outer perimeter;	However, Satoh teaches to,
define, for each object of the plurality of objects (i.e. In general, multiple CPs are transmitted as the position information of the JPEG data; para. [0072]), a prominence area (i.e. In the beginning, at S333 in FIG. 20, a search area around the object CP (core point) is set. The search area is inside the circle centering on the object CP; para. [0182]) based on the related object data (i.e. para. [0070], these discrete points are core points (CPs). The CPs have various attributes. In the present configuration, attributes necessary for the road estimation processing are retrieved to generate intermediate data), wherein the prominence area extends outward from the object (i.e. Fig. 37, For example, the radius r is set at a summation of the value of the attribute PCIS and 150 meters; para. [0182]) to define an outer perimeter (i.e. para. [0243], In addition, the parallel road information (attribute PCI) being the shape-relevant attribute of a CP (core point) is used. Therefore, a pertinent link to the road represented by the core point can be appropriately extracted. The attribute PCI includes the attributes shown in FIG. 36).

While Satoh teaches a prominence area with an outer perimeter based on related object data, Jo, Tang (230), and Satoh do not explicitly teach 
wherein for each object of the plurality of objects, a focus distance is calculated based on the distance between the single focus point and a nearest point on the outer perimeter of the prominence area; and 
wherein the first object is determined nearest to the single focus point based on the focus distances calculated for the plurality of objects, the focus distance of the first object having a shortest focus distance.
However, Beyda teaches
wherein for each object of the plurality of objects (i.e. Col. 4, lines 2-3, Fig 3, hyperlinks 306, 310 and 316), a focus distance is calculated based on the distance (i.e. Col. 4, lines 5-6, determining the distance of hyperlink 310 to reference point 304 of cursor 302) between the single focus point (i.e. Col. 4, lines 5-6,, point 304 of cursor 302) and a nearest point on the outer perimeter of the prominence area (i.e. Col. 4, lines 26-30, Fig. 3, any point on the edge of framing region 312 may be used as the reference point for determining the distance of hyperlink 310 to reference point 304 of cursor 302); and 
wherein the first object is determined nearest (i.e. Col. 3, line 40, CPU 108 determines the closest hyperlink) to the single focus point based on the focus distances calculated for the plurality of objects (i.e. Col. 4, lines, 61-64, the CPU 108 uses the reference point of the cursor and the reference points of the hyperlinks to determine the distances between the cursor and the reference points of the hyperlinks in a step 410), the focus distance of the first object having a shortest focus distance (i.e. Col. 1, lines 59-61, the user positions the cursor such that it is relatively closer to one of the two or more relatively equidistant clickable hyperlinks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add where a focus distance is calculated based on the distance between the single focus point and a nearest point on the outer perimeter of the prominence area, to Jo-Tang (230)-Satoh’s target selection GUI with the distance calculation from a cursor point to a framing region of an object as taught by Beyda. One would have been motivated to combine Beyda and Jo-Tang (230)-Satoh, and would have had a reasonable expectation of success as the combination assists a user if they click on a region relatively remote and still cause activation in a  way that does not require undue amounts of programmer or user attention (Beyda, Col. 1, lines 43-47).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claim 8 above, and BlizzardGuide’s, see previously cited in PTO-892 mailed 4/16/2020.
Claim 9:
Jo, Tang (230), Satoh, and Beyda teach the method of claim 8. 
Jo, Tang (230), Satoh, and Beyda do not explicitly teach, 
wherein a size of the prominence area is determined based further on the health status.  
However, BlizzardGuide’s article on the Diablo 3 Belial Boss fight titled “Belial Class Guide” teaches 
wherein a size of the prominence area is determined based further on the health status (i.e. it Is noted that at around 10 or 20% life, Belial becomes a gigantic demon at this stage; para. [Barbarian Specific tips]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is determined based further on the health status to Jo-Tang (230)-Satoh-Beyda’s target selection GUI with the increase of a target size as its health reduces as taught by BlizzardGuide’s. One would have been motivated to combine BlizzardGuide’s and Jo-Tang (230)-Satoh-Beyda, and would have had a reasonable expectation of success as .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claim above, and further in view of U.S. Patent Application NO. 2007005423, “Levien”, see previously cited in PTO-892 mailed 4/16/2020.
Claim 10:
Jo, Tang (230), Satoh, and Beyda teach the method of claim 8, 
Jo, Tang (230), Satoh, and Beyda do not explicitly teach wherein a size of the prominence area is determined based further on the percentage discount.  
However, Levien teaches, 
wherein a size of the prominence area is determined based further on the percentage discount (i.e. para. [0078], the selected size of the promotional content may be directly proportional to a cost or payment required from the consumer 1302 for the processed media asset 1408, or, put another way, may be inversely proportional to a discount received by the consumer 1302 for the processed media asset 1408).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claim 8 above, and further in view of U.S. Patent Application NO. 20160256777, “Umebayashi”.
Claim 11:
Jo, Tang (230), Satoh, and Beyda teach the method of claim 8, 
wherein a size of the prominence area is determined based on the character rank.  
However, Umebayashi teaches 
(i.e. para. [0112], Fig. 5, the range is increased as the level increases, the range display object 20d is displayed to be larger than the range display object 20a) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the size of the prominence area is determined based on the character rank to Jo-Tang (230)-Satoh-Beyda’s target selection GUI with the relationship of size and level as taught by Umebayashi. One would have been motivated to combine Umebayashi and Jo-Tang (230)-Satoh-Beyda, and would have had a reasonable expectation of success, as it may be difficult for an inexperienced player and a junior player to obtain information for appropriately placing the attack object (Umebayashi, para. [0006]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claim 8 above, and further in view of U.S. Patent Application NO. 20160001181, “Marr”, see previously cited in PTO-892 mailed 4/16/2020.
Claim 12:
Jo, Tang (230), Satoh, and Beyda teach the method of claim 8.

wherein the match with the user profile comprises an indication that the object was previously purchased, on a shopping list, previously examined, or appeared on a personal social network page. 
 However, Marr teaches
wherein the match with the user profile (i.e. para. [0037], the junior player may wish to become an expert sniper in a game (e.g., as determined from the player profile)) comprises an indication that the object was previously purchased (i.e. para. [0038], when a player makes a game-related purchase, the microtransaction engine may encourage future purchases by matching the player (e.g., using matchmaking described herein)), on a shopping list, previously examined, or appeared on a personal social network page (i.e. para. [0037], the junior player may be encouraged to make game-related purchases such as a rifle or other item used by the marquee player). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the match with the user profile comprises an indication that the object appeared on a personal social network page to Jo-Tang (230)-Satoh-Beyda’s target selection GUI with matching with a user profile as taught by Marr. One would have been motivated to combine Marr and Jo-Tang (230)-Satoh-Beyda, and would have had a reasonable expectation of success as the combination may enhance a level of enjoyment by the player for the game-related purchase, which may encourage future purchases (Marr, para. [0038]).

Claims 13 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claims 8 and 27 above, and further in view of U.S. Patent Application NO. 20090309872, “Kawabata”, see previously cited in PTO-892 mailed 4/16/2020.
Claim 13:
Jo, Tang (230), Satoh, and Beyda teach the method of claim 7.
Jo, Tang (230), Satoh, and Beyda do not explicitly teach
wherein a size of the prominence area is adjusted based at least in part on another prominence area an adjacent object of the plurality of objects.  
	However, Kawabata teaches
wherein a size of the prominence area (i.e. para. [0040], Fig. 7, the display unit draws the objects disposed in the virtual space to the image buffer) is adjusted based at least in part on another prominence area an adjacent object of the plurality of objects (i.e. para. [0233], Fig. 7-8, if objects overlap, objects further forward in the order are displayed to hide objects further back in the order).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is adjusted based at least in part on another prominence area an adjacent object of 

Claim 33:
Jo, Tang (230), Satoh, and Beyda teach the non-transitory processor-readable medium of claim 27.
Jo, Tang (230), Satoh, and Beyda do not explicitly teach
wherein a size of the prominence area is adjusted based at least in part on another prominence area an adjacent object of the plurality of objects.  
	However, Kawabata teaches
wherein a size of the prominence area (i.e. para. [0040], Fig. 7, the display unit draws the objects disposed in the virtual space to the image buffer) is adjusted based at least in part on another prominence area an adjacent object of the plurality of objects (i.e. para. [0233], Fig. 7-8, if objects overlap, objects further forward in the order are displayed to hide objects further back in the order).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is adjusted based at least in part on another prominence area an adjacent object of the plurality of objects to Jo-Tang (230)-Satoh-Kawabata’s target selection GUI with .


Claims 17-18 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claims 1 and 21 above, and further in view of U.S. Patent NO. 6559872 “Lehikoinen”.
Claim 17:
Jo and Tang (203) teach the method of claim 1, 
While Jo teaches further comprising: 
repositioning, at the computing device, the target finder area within the user interface based on a received first instruction  (i.e. para. [0041], a player may use a touch input means on the display or other suitable input means to move the aiming point displayed on the display) 
Jo and Tang (230) do not explicitly teach 
to simulate a move of the single focus point to a different location within the user interface;
However, Lehikoinen teaches 
to simulate (i.e. Col. 4, lines 44-46, the user manipulates the selector 20 and either activates a selected object with the activation button or cancels the selection task. The cancellation may be automatic after a time delay has elapsed since the last use of the selector 20) a move of the single focus point to a different location within the user interface (i.e. Col. 3, lines 18-20, the selection circle changes its radius, the cursor moves away from a previously selectable object toward a next selectable object);	 providing for display (i.e. Fig. 1, Display 10), at the computing device (i.e. Fig. 1, User Equipment 40), a set of potential targets determined within the repositioned target finder area  (i.e. Col. 3, lines 42-43, in FIG. 3 the display is positioned so that objects 122, 123, and 125 are all on the perimeter of the selection circle 100), wherein the target object remains selected for the simulated move (i.e. Col. 2, line 37, “In FIG. 2, the object 125 is selected, i.e., "under the cursor"”, in Fig 3, it is noted that selected object 125 is still highlighted as Col. 3, line 43, “the display is positioned so that objects 122, 123, and 125 are all on the perimeter of the selection circle 100”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to simulate a move of the single focus point to a different location within the user interface; wherein the target object 

Claim 18:
Jo, Tang (230), and Lehikoinen teach the method of claim 17.
Lehikoinen teaches further comprising: 
automatically selecting (i.e. Col. 4, lines 44-46, the user manipulates the selector 20 and either activates a selected object with the activation button or cancels the selection task) another target object (i.e. Fig. 3, object 123) from the set of potential targets (i.e. Col. 3, line 44, objects 122, 123, and 125) based on a received second instruction (i.e. Col. 4, lines 32-33, Depressing the activation button signals that the user has selected a particular object on the display) to actually perform the move of the single focus point to the different location within the user interface (i.e. Col. 4, lines 34-36,  To facilitate determination of the object that is to be selected next as the radius is changing, a preview pointer 101 may be used (see FIG. 3).

Claim 37: 

While Jo teaches wherein the instructions further cause the at least one processor to: reposition the target finder area within the user interface based on a received first instruction (i.e. para. [0041], a player may use a touch input means on the display or other suitable input means to move the aiming point displayed on the display).
Jo and Tang (230) do not explicitly teach 
to simulate a move of the single focus point to a different location within the user interface;	 provide for display a set of potential targets determined within the repositioned target finder area, wherein the target object remains selected during the simulated move. 
However, Lehikoinen teaches 
to simulate (i.e. Col. 4, lines 44-46, the user manipulates the selector 20 and either activates a selected object with the activation button or cancels the selection task. The cancellation may be automatic after a time delay has elapsed since the last use of the selector 20) a move of the single focus point to a different location within the user interface (i.e. Col. 3, lines 18-20, the selection circle changes its radius, the cursor moves away from a previously selectable object toward a next selectable object);	 provide for display (i.e. Fig. 1, Display 10), a set of potential targets determined within the repositioned target finder area  (i.e. Col. 3, lines 42-43, in FIG. 3 the display is positioned so that objects 122, 123, and 125 are all on the perimeter of the selection circle 100), wherein the target object remains selected for the simulated move (i.e. Col. 2, line 37, “In FIG. 2, the object 125 is selected, i.e., "under the cursor"”, in Fig 3, it is noted that selected object 125 is still highlighted as Col. 3, line 43, “the display is positioned so that objects 122, 123, and 125 are all on the perimeter of the selection circle 100”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to simulate a move of the single focus point to a different location within the user interface; wherein the target object remains selected for the simulated move to Jo-Tang (230)’s target selection GUI with the preview of a target to be selected when changing the radius of a selector taught by Lehikoinen. One would have been motivated to combine Lehikoinen and Jo-Tang (230), and would have had a reasonable expectation of success as the combination creates a preview pointer which allows the user to concentrate on the object and wait for it to be selected while operating the selector (Lehikoinen, Col. 4, lines 38-40).

Claim 38:
Jo, Tang (230), and Lehikoinen teach the non-transitory processor-readable medium of claim 37.
 Lehikoinen teaches wherein the instructions further cause the at least one processor to:  
automatically select (i.e. Col. 4, lines 44-46, the user manipulates the selector 20 and either activates a selected object with the activation button or cancels the selection task) another target object (i.e. Fig. 3, object 123) from the set of potential targets (i.e. Col. 3, line 44, objects 122, 123, and 125) based on a received second instruction (i.e. Col. 4, lines 32-33, Depressing the activation button signals that the user has selected a particular object on the display) to actually perform the move of the single focus point to the different location within the user interface (i.e. Col. 4, lines 34-36,  To facilitate determination of the object that is to be selected next as the radius is changing, a preview pointer 101 may be used (see FIG. 3).

Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 21 above, and further in view of U.S. Patent NO. 5757358 “Osga”, see previously cited in PTO-892 mailed 4/16/2020.
Claim 23:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Jo and Tang (230) do not explicitly teach wherein the instructions further cause the at least one processor to: 
automatically highlight the second object on the user interface in response to the automatic selection thereof.  
However, Osga teaches wherein the instructions further cause the at least one processor to: 
(i.e. Col. 2, lines 55-59, Fig. 4, a "selectable" cursor target, defined as the object closest to the current cursor position on the computer-display. The invention identifies the "selectable" object by providing visual highlighting to the computer-user before a selection action is made).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add calculating a distance score for the objects, to Tang (230)-Jo’s target selection GUI with the dynamic distance calculations of objects as taught by Osga. One would have been motivated to combine Osga and Tang (230)-Jo, and would have had a reasonable expectation of success as the combination improves the speed and accuracy of computer-user selection of computer-displayed objects (Osga, Col. 3, lines 23-24).


Claim 24:
Jo, Tang (230), and Osga teach the non-transitory processor-readable medium of claim 23.
Tang (230) further teaches 
wherein the instructions further cause the at least one processor to: 
provide for display the object data related to the highlighted second object on the user interface (i.e. para. [0082], it is noted in Fig. 9, that “there is only the hero 908 within an interaction distance range corresponding to the skill casting instruction”, wherein a display frame for “King Tiger” shows attribute values, such as a blood value and an experience value.  

Claim 25:
Jo, Tang (230), and Osga teach the non-transitory processor-readable medium of claim 23.
Jo further teaches
 wherein the instructions further cause the at least one processor to: designate the automatically selected object (i.e. para. [0045], the tracking object) as a target of an action performed by the avatar (i.e. para. [0046], determine a damage to be inflicted on the tracking object character, based on an attack range and firepower of a weapon of the player).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 28 above, and further in view of BlizzardGuide’s, see previously cited in PTO-892 mailed 4/16/2020.
Claim 29:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 28.
Jo and Tang (230) do not explicitly teach 

However, BlizzardGuide’s article on the Diablo 3 Belial Boss fight titled “Belial Class Guide” teaches 
wherein for each object of the plurality of objects, a size of the prominence area is determined based on a change in the health status (i.e. it Is noted that at around 10 or 20% life, Belial becomes a gigantic demon at this stage; para. [Barbarian Specific tips]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is determined based further on the health status to Jo-Tang (230)-Satoh-Beyda’s target selection GUI with the increase of a target size as its health reduces as taught by BlizzardGuide’s. One would have been motivated to combine BlizzardGuide’s and Jo-Tang (230)-Satoh-Beyda, and would have had a reasonable expectation of success as the combination as in many gaming environments lower health targets are often met with greater priority either intuitively or by a set status.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 28 above, and further in view of U.S. Patent Application NO. 2007005423, “Levien”, see previously cited in PTO-892 mailed 4/16/2020.
Claim 30:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 28,
Jo and Tang (230) do not explicitly teach wherein a size of the prominence area is determined based on the percentage discount.  
However, Levien teaches, 
wherein a size of the prominence area is determined based further on the percentage discount (i.e. para. [0078], the selected size of the promotional content may be directly proportional to a cost or payment required from the consumer 1302 for the processed media asset 1408, or, put another way, may be inversely proportional to a discount received by the consumer 1302 for the processed media asset 1408).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is determined based further on the percentage discount to Jo-Tang (230)’s target selection GUI with the relationship between add size and percentage discount as taught by Levien. One would have been motivated to combine Levien and Jo-Tang (230), and would have had a reasonable expectation of success as the combination creates a style of presentation utilized herein …generally allows for a rapid and easy understanding (Levien, para. [0040]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 28 above, and further in view of U.S. Patent Application NO. 20160001181, “Marr”, see previously cited in PTO-892 mailed 4/16/2020.
Claim 32:
Jo and Tang (230) teach the non-transitory processor-readable medium of claim 28.
Jo and Tang (230) do not explicitly teach 
wherein the match with the user profile comprises an indication that the object was previously purchased, on a shopping list, previously examined, or appeared on a personal social network page.  
 However, Marr teaches
wherein the match with the user profile (i.e. para. [0037], the junior player may wish to become an expert sniper in a game (e.g., as determined from the player profile)) comprises an indication that the object was previously purchased (i.e. para. [0038], when a player makes a game-related purchase, the microtransaction engine may encourage future purchases by matching the player (e.g., using matchmaking described herein)), on a shopping list, previously examined, or appeared on a personal social network page (i.e. para. [0037], the junior player may be encouraged to make game-related purchases such as a rifle or other item used by the marquee player). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the match with the user profile comprises an indication that the object appeared on a personal social network page to Jo-Tang (230)’s target selection GUI with matching with a user profile as taught by Marr. One would have been motivated to combine Marr and Jo-Tang (230), and would have had a reasonable expectation of success as the combination may enhance a level of enjoyment by the player for the game-related purchase, which may encourage future purchases (Marr, para. [0038]).

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 2 above, and further in view of U.S. Patent NO. 6374272 “Bates”.
Claim 50:
Jo and Tang (230) teach the method of claim 2.
Jo and Tang (230 do not explicitly teach
 wherein each object of the displayed plurality of objects is highlighted or enhanced.  
However, Bates teaches 
(i.e. Col. 11-12, lines 67, 1-5, the display representation of hypertext link 230 being highlighted in a coordinating fashion with left button portion 206 of pointer 205, and with the display representation of hypertext link 220 being highlighted in a coordinating fashion with the right button portion 208 of pointer 205.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein each object of the displayed plurality of objects is highlighted or enhanced, to Jo-Tang (230)’s target selection GUI with the distance calculation from a cursor point to a framing region of an object as taught by Bates. One would have been motivated to combine Bates and Jo-Tang (230), and would have had a reasonable expectation of success as the combination provides significant productivity gains, particularly when multiple user interface controls are closely packed together in a particular area of a computer display (Bates, Col. 12, lines 27-29).

Claims 59-63 and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application NO. WO/2016/201971, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170340959 “Tang”, hereinafter “Tang (959)” is being used as the translation for the WIPO Publication), in light of U.S. Patent Application NO. 20150031421 “Jo”, and further in view of U.S. Patent NO. 5757358 “Osga”.
Claim 59:

 determining a target finder area (i.e. para. [0055], Fig, 5, A representative location 410 of a first effect range) based on a detected movement (i.e. para. [0105], Detect movement of the first touch point; and when the first touch point is moved and a sliding operation is formed, perform step 1306) of a single focus point (i.e. para. [0055], Fig 4, The location of the first touch point in the auxiliary control region may be mapped to the location of the first effect range in the candidate effect range region according to the mapping relationship) on a user interface (i.e. para. [0057], Fig. 5, User terminal 200) from a first location away from the avatar to a second location away from the avatar (i.e. para. [0058], Fig. 5, dotted line in FIG. 5 represents the first icon and represents a location of the first icon before movement) (i.e. para. [0046], the candidate effect range region is drawn for display) on the user interface (i.e. para. [0046], terminal 200), wherein the single focus point is displayed at the second location (i.e. para. [0067]. FIG. 6, after moving a first icon 402a to an auxiliary control region 404), and within the target finder area (i.e. para. [0067], it is noted in Fig. 6, that unless a user, “continues moving the first icon 402a out of the auxiliary control region 404”, the effect range 408 will continue to be displayed within effect range region 406 as a user moves it around)
determining a nearest object of the plurality of objects (i.e. para. [0101], a game character nearest to the current user game character may be preferably selected ) (i.e. para. [0101], nearest to the current user game character)(i.e. para. [0101], the virtual target may be automatically locked according to importance priorities of virtual targets and/or distances between the virtual targets and a current user game character), 
While Tang (959) does determine a nearest object of a plurality of objects, Tang does not explicitly teach,
the target finder area having a position that is determined based on a facing direction of the avatar and a size that is determined based on a user profile
However, Jo teaches, 
the target finder area (i.e. para. [0067] identification range) having a position that is determined based on a facing direction of the avatar (i.e. para. [0003], The shooting games include a third-person shooter (TPS), in which a character manipulated by a player is displayed on a screen and where the player can manipulate his/her own character while viewing the backside of the character) (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a target finder area having a position that is determined based on a facing direction of the avatar and a size that is determined based on a user profile, to Tang (959)’s target selection GUI with the target selection user interface as taught by Jo. One would have been motivated to combine Jo with Jo, and Tang (959) would have had a reasonable expectation of success as the combination provides a method of finding a target and to aim and fire at the target with more ease (Jo, para. [0006]).
While Tang (959) and Jo teach a user interface for an avatar for selecting a nearest object, Tang (959) and Jo do not explicitly teach 
calculating, for each object of a plurality of objects determined located within the target finder area, a distance score for the object based on object data related to the object and a distance from the object to the second location;
the nearest object having a lowest distance score of the calculated distance scores, and 
wherein a visual enhancement of the nearest object is provided for display to indicate the selection as the designated target 
However, Osga teaches, 
(i.e. Col. 3, lines 54-56, FIG. 1 illustrates an exemplary technique that may be used to calculate the distance between two objects from a cursor), for each object of a plurality of objects (i.e. Col. 2, lines 61-62, all displayed objects , Fig. 1, Object 1 and Object 2) determined located within the target finder area (i.e. Col. 2, line 38-39, computer display screen), a distance score for the object based on object data related to the object (i.e. Col. 4, lines 16-19,  the last closest symbol-object could be chosen for highlighting or whichever of the overlapping objects was displayed first could be chosen) and a distance (i.e. Col. 4, lines 16-19, a computer is used to determine the x and y coordinates of objects with respect to cursor center location. These distances can be computed in conventional ways such as by the Pythagorean Theorem) from the object to the second location (i.e. Col. 2, lines, 60-63, “A computer determination of which object lies closest to a computer-user controlled cursor is made for all displayed objects in real-time as a cursor is moved”, wherein a second location equated to the locations where a cursor is moved in real-time);
the nearest object having a lowest distance score of the calculated distance scores (i.e. Col. 2, lines, 55-56, a "selectable" cursor target, defined as the object closest to the current cursor position on the computer-display), and 
wherein a visual enhancement of the nearest object is provided for display to indicate the selection as the designated target (i.e. Col. 2, lines 55-59, Fig. 4, a "selectable" cursor target, defined as the object closest to the current cursor position on the computer-display. The invention identifies the "selectable" object by providing visual highlighting to the computer-user before a selection action is made)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add calculating a distance score for the objects, to Tang (959)-Jo’s target selection GUI with the dynamic distance calculations of objects as taught by Osga. One would have been motivated to combine Osga and Tang (959)-Jo, and would have had a reasonable expectation of success as the combination improves the speed and accuracy of computer-user selection of computer-displayed objects (Osga, Col. 3, lines 23-24).

Claim 60:
Tang (959), Jo, and Osga teach the non-transitory computer storage medium of claim 59.
 Tang (959) further teaches
wherein the first and second locations are located within a maximum target range (i.e. para. [0067], it is noted in Fig. 6, that, “the user continues moving the first icon 402a to an edge of the auxiliary control region 404, where a first effect range 408 is shown”, wherein a first location of effect range 408 is shown in Fig. 5 and a second location is shown in Fig. 6, wherein the effect range 408 remains within effect range region 406), and the target finder area is defined by the maximum target range (i.e. para. [0067], Fig. 6, candidate effect range region 406).  

Claim 61:

Jo further teaches, 
wherein the maximum target range is determined based on the user profile (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level).   

Claim 62:
Tang (959), Jo, and Osga teach the non-transitory computer storage medium of claim 60.
Jo further teaches
 wherein the target finder area (i.e. para. [0066], Fig. 5, basic identification range indication 510 having the rectangular shape) is further defined by side boundaries that extend outwardly from the avatar to the maximum target range (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the boundaries that extend outwardly from the avatar to the maximum target range, are equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV).  

Claim 63:

Jo further teaches
 wherein the side boundaries present an angle that is determined based on the user profile (i.e. it is noted in para. [0067], Fig. 7, that “the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level”, wherein side boundaries, are equated to how the 2D range indication rectangles 710a-c are actually varying 3D trapezium pyramids that extends from the players FOV and are determined by if the player is a junior or senior level).  

Claim 65:
Tang (959), Jo, and Osga teach the non-transitory computer storage medium of claim 59.
 Tang (959) further teaches 
wherein the movement of the single focus point (i.e. para. [0058], Fig. 4, first effect range 408) is detected based on an input (i.e. para. [0105], Detect movement of the first touch point; and when the first touch point is moved and a sliding operation is formed, perform step 1306), received at the computing device (i.e. para. [0057], terminal 200), and corresponding to the single focus point (i.e. para. [0055], Fig. 4, The location of the first touch point in the auxiliary control region may be mapped to the location of the first effect range in the candidate effect range region according to the mapping relationship).  

Claim 66:
 Tang (959), Jo, and Osga teach the non-transitory computer storage medium of claim 60.
Tang (959) further teaches
 wherein the avatar is user-controlled (i.e. para. [0062], player character refers to a game character controlled by a player).   

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application NO. WO/2016/201971, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170340959 “Tang”, hereinafter “Tang (959)” is being used as the translation for the WIPO Publication), in light of U.S. Patent Application NO. 20150031421 “Jo”, and further in view of U.S. Patent NO. 5757358 “Osga”, as applied to claim 59 above, and further in view of U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)”.
Claim 64:
Tang (959), Jo, and Osga teach the non-transitory computer storage medium of claim 59.
Tang (959), Jo, and Osga do not explicitly teach 

However, Tang (230) teaches, 
wherein for each object of the plurality of objects (i.e. para. [0036], if there are more than two closest virtual targets), the distance score for the object is decreased (i.e. para. [0036], If the preset priority data indicates preferentially selecting a virtual target with a smaller attribute value, during selection of a virtual target, a virtual target with a smallest attribute value is preferentially selected) based on a determination that the object data related to the object corresponds to at least a portion of the user profile (i.e. para. [0036], In an embodiment, if there are more than two closest virtual targets … a virtual target with a smallest attribute value is selected from the more than two virtual targets).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the distance score for the object is decreased based on a determination that the object data related to the object corresponds to at least a portion of the user profile, to Tang (959)-Jo-Osga’s target selection GUI with using a smaller attribute score to select a preferential target as taught by Tang (230). One would have been motivated to combine Tang (230) with Jo, and would have had a reasonable expectation of success as the combination improves a user’s selection ability, as compared with selecting a virtual target closest to a controlled virtual character by default for interaction in the conventional method, a more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171